DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Beginning on page 12, applicant contends the rejection is improper, because “the system shown in Fig. 1 and 8 of Nishizawa is not a completely all-fiber system.” Applicant points to some components in figures 1 and 8 that applicant concludes are “free space optics” to support this contention. The Office disagrees. Nishizawa describes the system as an “all-fiber system” (See, e.g., Title). Additionally, quarter wave plate fibers, the components applicant asserts are “free space optics”, are known in the art (See, e.g., Huang “Fiber-Optic Analogs of Bulk-Optic Wave Plates”). Accordingly, it is the Office’s position that a person of ordinary skill in the art would understand the components to be fiber components, because Nishizawa describes the system as “all-fiber” and each component shown is known in the art to have a fiber version.
On page 13, applicant contends a person of ordinary skill in the art would not be motivated to modify the “non-fiber coupling”. As noted above, Nishizawa discloses an “all-fiber” system. Accordingly, the components applicant contends are free space optics are fiber components. No motivation is required to modify the reference, because Nishizawa actually teaches fiber components. 
Continuing on page 13, applicant contends “it would not be possible to replace the free-space optics part comprising the “bulk filter” of the system of Nishizawa, by a fiber component acting as filter, due to the high optical power of the pulse at the location of the filter”. In essence, applicant is again alleging that Nishizawa is not an “all-fiber” system, despite the explicit teaching to the contrary, and that such a system would not work. Applicant provides no evidence to support these assertions. Accordingly, applicant’s assertions are not persuasive as Nishizawa discloses an “all-fiber” system which is presumed to be operable absent evidence to the contrary. See MPEP 2121. 
Finally on page 13, applicant contends “the claimed temporally coherent supercontinuum pulsed emission is achieved without requiring generating Raman solitons.” This feature is not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 14, applicant contends the rejection of claim 4 is improper, because “Kuksenkov teaches using a hollow core microstructured fiber in the compressing section in order to avoid non-linear effects”. Applicant further states this is in direct contract to Nishizawa which discloses the generation of Raman solitons, a non-linear effect. This is not persuasive. Kuksenkov does not state “non-linear effects” should be avoided. Rather, Kuksnekov discloses multiple embodiments and in some embodiments non-linear effects are avoided. Contrast Fig. 2A, col. 4 ll. 25-37 (discloses a hollow core photonic bandgap fiber used as a pulse compressor with Raman self-frequency shift) with Fig. 2B, 63-65 (disclosing a similar fiber with no non-linear optical effects). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Accordingly, the rejection is maintained.
Applicant’s arguments regarding claim 17 are not persuasive for the same reasons for the arguments regarding claim 4.
Applicant’s arguments regarding claim 18 and 19 are also not persuasive. Applicant contends “Huang does not anticipate the subject matter of claim 18. Hence, claim 18 is allowable over the references of record.” This is not persuasive as no rejection of any claim in the previous Office Action relied upon anticipation. Additionally, erbium and ytterbium are known alternatives in the art. Accordingly, the prior art suggests modifying the fiber disclosed by Huang such that the dispersion is lower than 0 ps/nm/km and higher than -30 ps/nm/km for the wavelength emitted by ytterbium, because ytterbium lasers output at different wavelengths that may be useful depending on the desired use of the laser. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa et al. (“Octave Spanning High-Quality Supercontinuum Generation in All-Fiber System”), hereafter Nishizawa, in view of Huang et al. (“Ultraflat, Broadband, and Highly Coherent Supercontinuum Generation in All-Solid Microstructured Optical Fibers with All-Normal Dispersion”), hereafter Huang in further view of Kuksenkov et al. (US 7486436 B1), hereafter Kuksenkov.
Regarding claims 1 and 14, Nishizawa an all-fiber configuration system for generating temporally coherent supercontinuum pulsed emission (Title; Abstract; Figs. 1 and 8), comprising: a sequential structure of all-fiber sections coupled through fused fiber splices and/or through fiber transitions (Figs. 1 and 8 elements Passively mode-locked Er-doped fiber laser, SMF, EDF, SMF, [LMA-PCF, HNLDSF in Fig. 8], and ND HNLF), the all-fiber sections including, in the following order: a fiber laser seed source configured to produce at least one seed pulse with given optical properties including a spectral bandwidth that corresponds to a Fourier transform limited temporal pulse width of 1 picosecond or below at Full Width Half Maximum (FWHM) (Figs. 1 and 8 element Passively mode-locked Er-doped fiber laser; pg. 1787 col. 1 para. Beginning “The experimental setup” discloses “260 fs pulse” which is 0.26 ps); a stretching section including an optical fiber configured to temporally stretch the seed pulse (Figs. 1 and 8 element SMF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton” discloses “The SMF located at the input side is used as a pulse stretcher”); an amplification section including an active optical fiber, doped with a rare earth element, configured to amplify the stretched pulse by progressively stimulating radiation of active ions of the active optical fiber (Figs. 1 and 8 element EDF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton pulses” discloses “The amplified pulses”); a compressing section configured to temporally compress the amplified pulse (Figs. 1 and 8 element SMF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton pulses” discloses “The amplified pulses are compressed”); and a spectrum broadening section including a normal dispersion fiber (Fig. 1 and 8 element ND HNLF) that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse (pg. 1788 col. 1 para. beginning “Next, the generation process of SC”; Abstract), such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more (Fig. 3(b)). Nishizawa does not explicitly disclose the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth. However, Huang discloses the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber (Title; Fig. 4(a); pg. 604 col. 2 discloses “The ANDi fiber #C was considered to generate a broadband ultraflat SC spectrum.”; col. 1 discloses “the fiber can be considered as a single-mode fiber”) that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse (Abstract; pg. 601 col. 2 to pg. 602 col. 1), such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more (Fig. 8), and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth (pg. 607 col. 1 discloses “Using more sophisticated compression methods, such as a 4𝑓 pulse shaper, the pulse may be compressed to its bandwidth-limited pulse duration of 3.19 fs, corresponding to only 0.62 optical cycles”). The advantages is to provide great flexibility to engineer dispersion while being easy to fabricate (pg. 607 col. 2 discloses “offers simplicity as well as great freedom in design flexibility to engineer dispersion, which can easily be fabricated by a standard stack-and-draw technique”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nishizawa with the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth as disclosed by Huang in order to provide great flexibility to engineer dispersion while being easy to fabricate. Nishizawa in view of Huang do not explicitly disclose all sections are coupled through fused fiber splices. However, Kuksenkov discloses all-fiber systems may be formed using fused fiber splices (col. 1 ll. 42-44). The advantage is to form a more compact fiber laser (col. 1 ll. 41-44). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with all sections are coupled through fused fiber splices as disclosed by Kuksenkov in order to form a more compact fiber laser.
Regarding claim 2, Nishizawa further discloses the stretching section further comprises a fused fiber combiner configured to further receive light from a laser diode and launch the received light to the amplification section (Fig. 8 element SMF and WDM), the optical fiber of the stretching section being a single mode optical fiber (Fig. 8 element SMF). Nishizawa in view of Huang do not explicitly disclose having normal group delay dispersion. However, Kuksenkov discloses a fiber stretching section having normal group delay dispersions (Fig. 1 element 15; col. 4 ll. 66 to col. 5 ll. 2). The advantage is to prevent optical nonlinearities in the amplifier section (col. 4 ll. 66 to col. 5 ll. 2). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with a fiber stretching section having normal group delay dispersions as disclosed by Kuksenkov in order to prevent optical nonlinearities in the amplifier section. 
Regarding claim 3, Nishizawa in view of Huang do not explicitly disclose said rare earth element comprises ytterbium, and wherein the active optical fiber has normal group delay dispersion. However, Kuksenkov discloses said rare earth element comprises ytterbium, and wherein the active optical fiber has normal group delay dispersion (claim 10). The advantage is to prevent soliton effects in the amplifier (col. 2 ll. 46-49). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with said rare earth element comprises ytterbium, and wherein the active optical fiber has normal group delay dispersion as disclosed by Kuksenkov in order to prevent prevent soliton effects in the amplifier.
Regarding claim 4, Nishizawa in view of Huang do not explicitly the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion. However, Kuksenkov discloses the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion (col. 5 ll. 3-13). The advantage is to tailor the dispersion of the fiber to exactly compensate for the stretching fiber (col. 6 ll. 1-7). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion as disclosed by Kuksenkov in order to tailor the dispersion of the fiber to exactly compensate for the stretching fiber.

Regarding claim 9, Huang further discloses the ANDi microstructured fiber has a length of 1 meter or less (pg. 605 col. 2 discloses “propagation length was kept at 1 meter), a normal group delay dispersion and a normal group velocity dispersion, said group velocity dispersion being lower than 0 ps/nm/km and higher than -30 ps/nm/km in the whole range of wavelengths comprised within ±150 nm of a central wavelength of emission k, of the fiber laser seed source (pg. 604 col. 1 discloses -6.7 ps/nm/km at 1.65 µm and -5 to -9 ps/nm/km between 1.45 to 2.14 µm).
Regarding claim 12, Nishizawa does not explicitly disclose all the optical fibers of the all-fiber sections are polarization maintaining fibers. However, Huang discloses the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber is a polarization maintaining fiber (pg. 602 co. 1 ll. 5-8). The advantage is to suppress input shot noise and spontaneous Raman scattering (pg. 602 co. 1 ll. 5-8). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber is a polarization maintaining fiber as disclosed by Huang in order to suppress input shot noise and spontaneous Raman scattering. Nishizawa in view of Huang do not explicitly disclose the other fibers of the all-fiber sections are polarization maintaining fibers. However, Kuksenkov further discloses the stretching fiber, the active fiber, and the compressing fiber are polarization maintaining (claim 13). The advantage is to help control the polarization which helps with pulse compression at high amplification levels (col. 4 ll. 7-9). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the stretching fiber, the active fiber, and the compressing fiber are polarization maintaining as disclosed by Kuksenkov in order to help control the polarization which helps with pulse compression at high amplification levels. 
Regarding claim 13, Nishizawa further discloses a fiber isolator positioned between at least two of the all-fiber sections (Figs. 1 and 8 element arrow in box between SMF and ND HNLF).
Regarding claim 15, Nishizawa further discloses the amplifying of the stretched pulse is performed independently of the pulse compression (Figs. 1 and 8 elements EDF and SMF). Nishizawa in view of Huang do not explicitly disclose the active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion and the pulse compression being performed via a hollow core microstructured fiber having anomalous group delay dispersion. However, Kuksenkov discloses the active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion (claim 10) and the pulse compression being performed via a hollow core microstructured fiber having anomalous group delay dispersion (col. 5 ll. 3-13). The advantage is to prevent soliton effects in the amplifier (col. 2 ll. 46-49) and to tailor the dispersion of the fiber to exactly compensate for the stretching fiber (col. 6 ll. 1-7). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with the active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion and the pulse compression being performed via a hollow core microstructured fiber having anomalous group delay dispersion as disclosed by Kuksenkov in order to prevent soliton effects in the amplifier and to tailor the dispersion of the fiber to exactly compensate for the stretching fiber.
Regarding claim 17, Nishizawa an all-fiber configuration system for generating temporally coherent supercontinuum pulsed emission (Title; Abstract; Figs. 1 and 8), comprising: a sequential structure of all-fiber sections coupled through fused fiber splices and/or through fiber transitions (Figs. 1 and 8 elements Passively mode-locked Er-doped fiber laser, SMF, EDF, SMF, [LMA-PCF, HNLDSF in Fig. 8], and ND HNLF), the all-fiber sections including, in the following order: a fiber laser seed source configured to produce at least one seed pulse with given optical properties including a spectral bandwidth that corresponds to a Fourier transform limited temporal pulse width of 1 picosecond or below at Full Width Half Maximum (FWHM) (Figs. 1 and 8 element Passively mode-locked Er-doped fiber laser; pg. 1787 col. 1 para. Beginning “The experimental setup” discloses “260 fs pulse” which is 0.26 ps); a stretching section including an optical fiber configured to temporally stretch the seed pulse (Figs. 1 and 8 element SMF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton” discloses “The SMF located at the input side is used as a pulse stretcher”); an amplification section including an active optical fiber, doped with a rare earth element, configured to amplify the stretched pulse by progressively stimulating radiation of active ions of the active optical fiber (Figs. 1 and 8 element EDF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton pulses” discloses “The amplified pulses”); a compressing section configured to temporally compress the amplified pulse (Figs. 1 and 8 element SMF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton pulses” discloses “The amplified pulses are compressed”); and a spectrum broadening section including a normal dispersion fiber (Fig. 1 and 8 element ND HNLF) that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse (pg. 1788 col. 1 para. beginning “Next, the generation process of SC”; Abstract), such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more (Fig. 3(b)). Nishizawa does not explicitly disclose the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth. However, Huang discloses the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber (Title; Fig. 4(a); pg. 604 col. 2 discloses “The ANDi fiber #C was considered to generate a broadband ultraflat SC spectrum.”; col. 1 discloses “the fiber can be considered as a single-mode fiber”) that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse (Abstract; pg. 601 col. 2 to pg. 602 col. 1), such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more (Fig. 8), and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth (pg. 607 col. 1 discloses “Using more sophisticated compression methods, such as a 4𝑓 pulse shaper, the pulse may be compressed to its bandwidth-limited pulse duration of 3.19 fs, corresponding to only 0.62 optical cycles”). The advantages is to provide great flexibility to engineer dispersion while being easy to fabricate (pg. 607 col. 2 discloses “offers simplicity as well as great freedom in design flexibility to engineer dispersion, which can easily be fabricated by a standard stack-and-draw technique”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nishizawa with the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth as disclosed by Huang in order to provide great flexibility to engineer dispersion while being easy to fabricate. Nishizawa in view of Huang do not explicitly disclose all sections are coupled through fused fiber splices and the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion. However, Kuksenkov discloses all-fiber systems may be formed using fused fiber splices (col. 1 ll. 42-44) and the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion (col. 5 ll. 3-13). The advantage is to form a more compact fiber laser (col. 1 ll. 41-44) and to tailor the dispersion of the fiber to exactly compensate for the stretching fiber (col. 6 ll. 1-7). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with all sections are coupled through fused fiber splices and the compressing section comprises a hollow core microstructured fiber having anomalous group delay dispersion as disclosed by Kuksenkov in order to form a more compact fiber laser and to tailor the dispersion of the fiber to exactly compensate for the stretching fiber.
Regarding claims 18 and 19, Nishizawa an all-fiber configuration system for generating temporally coherent supercontinuum pulsed emission (Title; Abstract; Figs. 1 and 8), comprising: a sequential structure of all-fiber sections coupled through fused fiber splices and/or through fiber transitions (Figs. 1 and 8 elements Passively mode-locked Er-doped fiber laser, SMF, EDF, SMF, [LMA-PCF, HNLDSF in Fig. 8], and ND HNLF), the all-fiber sections including, in the following order: a fiber laser seed source configured to produce at least one seed pulse with given optical properties including a spectral bandwidth that corresponds to a Fourier transform limited temporal pulse width of 1 picosecond or below at Full Width Half Maximum (FWHM) (Figs. 1 and 8 element Passively mode-locked Er-doped fiber laser; pg. 1787 col. 1 para. Beginning “The experimental setup” discloses “260 fs pulse” which is 0.26 ps); a stretching section including an optical fiber configured to temporally stretch the seed pulse (Figs. 1 and 8 element SMF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton” discloses “The SMF located at the input side is used as a pulse stretcher”); an amplification section including an active optical fiber, doped with a rare earth element, configured to amplify the stretched pulse by progressively stimulating radiation of active ions of the active optical fiber (Figs. 1 and 8 element EDF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton pulses” discloses “The amplified pulses”); a compressing section configured to temporally compress the amplified pulse (Figs. 1 and 8 element SMF; pg. 1787 col. 1 para. beginning “Then the high-power Raman soliton pulses” discloses “The amplified pulses are compressed”); and a spectrum broadening section including a normal dispersion fiber (Fig. 1 and 8 element ND HNLF) that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse (pg. 1788 col. 1 para. beginning “Next, the generation process of SC”; Abstract), such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more (Fig. 3(b)). Nishizawa does not explicitly disclose the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth, the rare earth element comprises ytterbium, the active optical fiber has normal group delay dispersion, and the ANDi microstructured fiber has a length of 1 meter or less, a normal group delay dispersion and a normal group velocity dispersion, said group velocity dispersion being lower than 0 ps/nm/km and higher than -30 ps/nm/km in the whole range of wavelengths comprised within ±150 nm of a central wavelength of emission k, of the fiber laser seed source. However, Huang discloses the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber (Title; Fig. 4(a); pg. 604 col. 2 discloses “The ANDi fiber #C was considered to generate a broadband ultraflat SC spectrum.”; col. 1 discloses “the fiber can be considered as a single-mode fiber”) that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse (Abstract; pg. 601 col. 2 to pg. 602 col. 1), such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more (Fig. 8), and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth (pg. 607 col. 1 discloses “Using more sophisticated compression methods, such as a 4𝑓 pulse shaper, the pulse may be compressed to its bandwidth-limited pulse duration of 3.19 fs, corresponding to only 0.62 optical cycles”) and the ANDi microstructured fiber has a length of 1 meter or less (pg. 605 col. 2 discloses “propagation length was kept at 1 meter), a normal group delay dispersion and a normal group velocity dispersion, said group velocity dispersion being lower than 0 ps/nm/km and higher than -30 ps/nm/km in the whole range of wavelengths comprised within ±150 nm of a central wavelength of emission k, of the fiber laser seed source (pg. 604 col. 1 discloses -6.7 ps/nm/km at 1.65 µm and -5 to -9 ps/nm/km between 1.45 to 2.14 µm). The advantages is to provide great flexibility to engineer dispersion while being easy to fabricate (pg. 607 col. 2 discloses “offers simplicity as well as great freedom in design flexibility to engineer dispersion, which can easily be fabricated by a standard stack-and-draw technique”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nishizawa with the spectrum broadening fiber is a single-mode all normal dispersion (ANDi) microstructured fiber that spectrally broadens the compressed pulse by a nonlinear effect of Self Phase Modulation (SPM) while maintaining a temporal coherence of the pulse, such that the pulse at an output of the spectrum broadening section has a FWHM spectral bandwidth of 60 nanometers or more, and is compressible down to a temporal pulse width corresponding to a Fourier limit of its spectral bandwidth and the ANDi microstructured fiber has a length of 1 meter or less, a normal group delay dispersion and a normal group velocity dispersion, said group velocity dispersion being lower than 0 ps/nm/km and higher than -30 ps/nm/km in the whole range of wavelengths comprised within ±150 nm of a central wavelength of emission k, of the fiber laser seed source as disclosed by Huang in order to provide great flexibility to engineer dispersion while being easy to fabricate. Nishizawa in view of Huang do not explicitly disclose all sections are coupled through fused fiber splices, the rare earth element comprises ytterbium, and the active optical fiber has normal group delay dispersion. However, Kuksenkov discloses all-fiber systems may be formed using fused fiber splices (col. 1 ll. 42-44), the rare earth element comprises ytterbium (col. 3 ll. 60), and the active optical fiber has normal group delay dispersion (claim 10). The advantage is to form a more compact fiber laser (col. 1 ll. 41-44), output the desired wavelength (col. 3 ll. 60-63), and to prevent soliton effects in the amplifier (col. 2 ll. 46-49). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang with all sections are coupled through fused fiber splices, the rare earth element comprises ytterbium, and the active optical fiber has normal group delay dispersion as disclosed by Kuksenkov in order to form a more compact fiber laser, output the desired wavelength, and prevent soliton effects in the amplifier.

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang in further view of Kuksenkov, as applied to claims 1 and 14 above, in further view of Liu et al. (US 2007/0047598 A1), hereafter Liu.
Regarding claim 5, Nishizawa further discloses the system further comprising a fused fiber combiner configured to further receive light from a laser diode and to launch the received light to the active optical fiber (Fig. 8 element SMF and WDM). Nishizawa in view of Huang in further view of Kuksenkov do not explicitly disclose the stretching section comprises a hollow core microstructured fiber having anomalous group delay dispersion. However, Liu discloses the stretching section a hollow core microstructured fiber having anomalous group ([0026]). The advantage is to use the normal dispersion in the amplifier to compress the pulse removing the need for a compressing stage ([0026]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov with the stretching section a hollow core microstructured fiber having anomalous group as disclosed by Liu in order to use the normal dispersion in the amplifier to compress the pulse removing the need for a compressing stage.
Regarding claim 6, Liu further discloses wherein the active optical fiber has normal group delay dispersion ([0026]). Nishizawa in view of Huang in further view of Kuksenkov in further view of Liu do not explicitly disclose the rare earth element comprises ytterbium. However, the Office takes Official Notice that ytterbium doped active fibers are well known in the art. The advantage is to provide gain at the desired wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov in further view of Liu with the rare earth element comprises ytterbium as is known in the art in order to provide gain at the desired wavelength.
Regarding claim 16, Nishizawa in view of Huang in further view of Kuksenkov do not explicitly disclose both the amplifying and the temporal compressing of the pulse are performed via said active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion. However, Liu discloses both the amplifying and the temporal compressing of the pulse are performed via said active optical fiber having normal group delay dispersion ([0026]). The advantage is to use the normal dispersion in the amplifier to compress the pulse removing the need for a compressing stage ([0026]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov with the amplifying and the temporal compressing of the pulse are performed via said active optical fiber comprising a ytterbium doped active fiber having normal group delay dispersion as disclosed by Liu in order to use the normal dispersion in the amplifier to compress the pulse removing the need for a compressing stage. Nishizawa in view of Huang in further view of Kuksenkov in further view of Liu do not explicitly disclose the rare earth element comprises ytterbium. However, the Office takes Official Notice that ytterbium doped active fibers are well known in the art. The advantage is to provide gain at the desired wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov in further view of Liu with the rare earth element comprises ytterbium as is known in the art in order to provide gain at the desired wavelength.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang in further view of Kuksenkov, as applied to claim 1 above, in further view of Stock et al. (US 6249630 B1), hereafter Stock.
Regarding claim 7, Nishizawa in view of Huang in further view of Kuksenkov do not explicitly disclose the compressing section and the amplification section are provided by said active optical fiber. However, Stock discloses the compressing section and the amplification section are provided by said active optical fiber (col. 8 ll. 34-36). The advantage is to use a single device for amplification and compression as opposed to two separate devices (col. 8 ll. 34-52). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov with the compressing section and the amplification section are provided by said active optical fiber as disclosed by Stock in order to use a single device for amplification and compression as opposed to two separate devices. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang in further view of Kuksenkov, as applied to claim 1 above, in further view of Qi et al. (“Microstructured Inline Optical Fiber Structure for Dispersion Control and Coherent Supercontinuum Generation”), hereafter Qi.
Regarding claim 8, Nishizawa in view of Huang in further view of Kuksenkov do not explicitly disclose the compressing section is coupled to the spectrum broadening section via a fiber transition, the fiber transition comprising a number of pieces of fibers of different fundamental mode field sizes designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60%. However, Qi discloses the compressing section is coupled to the spectrum broadening section via a fiber transition the fiber transition comprising a number of pieces of fibers of different fundamental mode field size (Fig. 1 taper between sections 2 and 3). The advantage is to control the dispersion in the different sections (pg. 5 para. beginning “The optical fiber is modeled…”). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov with the compressing section is coupled to the spectrum broadening section via a fiber transition as disclosed by Qi in order to control the dispersion in the different sections. Nishizawa in view of Huang in further view of Qi do not explicitly disclose the transitions designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60%. However, the Office takes Official Notice that transitions designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60% are well known in the art. The advantage is to prevent optical losses allowing for a more efficient system. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov in further view of Qi with the transitions designed to provide a total power coupling efficiency between the compressing section and the spectrum broadening section over 60% as is known in the art in order to prevent optical losses and allowing for a more efficient system and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Huang in further view of Kuksenkov, as applied to claim 1 above, in further view of Tu et al. (US 20120049092 A1), hereafter Tu.
Regarding claim 10, Nishizawa in view of Huang in further view of Kuksenkov does not explicitly disclose an average power of the pulse at an output of the amplification section is equal to or greater than 0.4 W, an average power of the pulse at an output of the compressing section is equal to or greater than 0.3 W and an average power of the pulse at said output of the spectrum broadening section is equal to or greater than 100 mW. However, Tu discloses the optical spectrum of the continuum generated depends on the power incident on the spectrum broadening section (Fig. 2) with an example of 0.361 W (Fig. 2) resulting in an optimizable output power ([0028]). The advantage is to control the spectrum and the output power ([0028]; [0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov with an average power of the pulse at an output of the amplification section is equal to or greater than 0.4 W, an average power of the pulse at an output of the compressing section is equal to or greater than 0.3 W and an average power of the pulse at said output of the spectrum broadening section is equal to or greater than 100 mW, since Tu discloses optimizing the power incident on the spectrum broadening section in order to control the output spectrum and output power of the device based on the desired use and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Nishizawa in view of Huang in further view of Kuksenkov do not explicitly disclose a peak intensity of the pulse at an input of the ANDi microstructured fiber is equal to or greater than 60 GW/cm2. However, Tu discloses the optical spectrum of the continuum generated depends on the power incident on the spectrum broadening section (Fig. 2) with an example of 0.361 W (Fig. 2) resulting in an optimizable output power ([0028]). The advantage is to control the spectrum and the output power ([0028]; [0032]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nishizawa in view of Huang in further view of Kuksenkov with a peak intensity of the pulse at an input of the ANDi microstructured fiber is equal to or greater than 60 GW/cm2, since Tu discloses optimizing the power incident on the spectrum broadening section in order to control the output spectrum and output power of the device based on the desired use and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        08/12/2022